Order entered July 30, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00224-CR
                                       No. 05-14-00225-CR
                                       No. 05-14-00226-CR

                            WILLIAM PAUL HUDSON, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                     On Appeal from the 416th Judicial District Court
                                   Collin County, Texas
          Trial Court Cause Nos. 416-82440-2011, 416-82442-2011, 416-82443-2011

                                             ORDER
       Appellant’s July 28, 2014 second motion for extension of time to file appellant’s brief is

GRANTED. The time to file appellant’s brief is EXTENDED to August 8, 2014. If appellant

fails to file his brief by the extended due date, this case will be abated for a hearing in the trial

court regarding why appellant has not filed his brief.


                                                       /s/    LANA MYERS
                                                              JUSTICE